Title: To Thomas Jefferson from David Hosack, 15 December 1825
From: Hosack, David
To: Jefferson, Thomas


Dear Sir
New York
Decr 15. 1825
accompanying this note is a Discourse I lately delivered at the opening of the last session of our medical school—I wish it may have any interest for you—.Mr Wall a distinguished artist your city informs me that you are about to appoint a Professor of Drawing in your university—I beg leave to say that Mr Wall appears to possess in an eminent degree the talents required in that station and that he is spoken of by his fellow artists in terms of high approbation—in Landscape and drawing his merits are peculiarly great.—I hope your health is improvingaccept the best wishes of your respectful friendD Hosack